          Case 1:19-mj-10645-UA Document 20 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -                                       ORDER

 STUART FINKELSTEIN,                                        19 Mag. 10645
                                                           20 Cr. __ (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Curcio hearing in this matter currently scheduled

for August 12, 2020 is adjourned to October 9, 2020 at 11:00 a.m.

Dated: New York, New York
       August 10, 2020
